Order unanimously affirmed without costs. Memorandum: Plaintiffs fail to allege that they did not agree to arbitrate. Rather, plaintiffs seek to avoid the clear and explicit arbitration provisions contained in the policy, issued by defendant, on the *948ground that the policy was never delivered to them. That argument is devoid of merit because plaintiffs’ entire claim is premised on the existence of that policy (see, CPLR 7503 [a]; see also, Bohlen Indus. v Flint Oil & Gas, 106 AD2d 909, 910). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J.—Arbitration.) Present—Callahan, A. P. J., Den-man, Green, Balio and Davis, JJ.